145 F.3d 1336
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.George ALLEN, Petitioner-Appellant,v.Mike MAHONEY, Respondent-Appellee.
No. 97-35805.D.C. No. CV-96-00177-DWM.
United States Court of Appeals, Ninth Circuit.
Submitted May 14, 1998**.Decided May 19, 1998.

Appeal from the United States District Court for the District of Montana Donald W. Molloy, District Judge, Presiding.
Before SCHROEDER, TROTT, and FERNANDEZ, Circuit Judges.


1
ORDER*


2
Montana state prisoner George Allen appeals the district court's denial of his 28 U.S.C. § 2254 petition, challenging his conviction for possession of marijuana with intent to sell.  We dismiss the appeal for lack of jurisdiction.


3
"We are required to consider the timeliness of an appeal even though it was not raised by the parties."  Rodgers v. Watt, 722 F.2d 456, 458 (9th Cir.1983).  "A timely appeal is required to vest this court with jurisdiction."  Fiester v. Turner, 783 F.2d 1474, 1475 (9th Cir.1986).


4
On May 30, 1997, the district court filed its order dismissing Allen's petition.  Allen then had thirty days, or until June 30, 1997, to file a timely notice of appeal.  See Fed R.App. P. 4(a)(1).  Because Allen's attorney did not file the notice of appeal until July 2, 1997, the appeal is untimely and we lack jurisdiction.  See Fiester, 783 F.2d at 1475.


5
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4.  Accordingly, appellant's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3